 Case 2:19-mj-10430-RBM Document 5 Filed 08/23/19 PageID.8 Page 1 of 1



 1   JO ANNE TYRELL
     California State Bar No. 279105
 2   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     1699 West Main Street, Suite D
 3   El Centro, CA 92243
     Telephone: (760)335-3510
 4   Facsimile: (760) 335-3610
     Jo_Tyrell@fd.org
 5
     Attorneys for Defendant
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                 CASE NO.: 19MJ10430
11                              Plaintiff,     NOTICE OF APPEARANCE
                                               AS LEAD COUNSEL
12                  v.
13   Robert A. PEEBLES,
14
                              Defendant.
15
16
             Pursuant to the CM/ECF procedures in the United States District Court for
17
     the Southern District of California, Jo Anne Tyrell, Federal Defenders of San
18
     Diego, Inc., hereby gives notice that she is lead counsel in the above-captioned
19
     case.
20
                                             Respectfully submitted,
21
22   Dated: August 23, 2019                  s/Jo Anne Tyrell
23                                           Federal Defenders of San Diego, Inc.
                                             Attorney for Defendant
24                                           Email: jo_tyrell@fd.org
25
26
27
28
